Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is the initial office action based on the application filed on 4/23/2020. Claims 1-20 as originally filed are considered here.

Information Disclosure Statement
The Information Disclosure Statements filed on 9/22/2020 have been considered.

Oath/Declaration
The oath or declaration filed on 4/23/2020 is acceptable. 

Drawings
The drawings filed on 4/23/2020 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-14, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al (US 2018/0026029; Lin hereinafter) in view of UENO (US 2014/0346570; Ueno hereinafter).

With regard to claim 1, Lin discloses (e.g. Fig.1 with corresponding texts) 
a control circuit 100/102 (para[0014]) applied in 
a specific element (para[0014]; substrate), wherein the specific element has a III-V semiconductor material (para[0014]; GaN based transistor) and comprises 
a control electrode 124 (para[0014]; I/O pin (pad) is connected to electrode; since I/O pin connected to the gate of the 102, it can be said as control electrode), 
a first electrode (drain electrode of 102) and 
a second electrode (source electrode of 102), comprising: 
a first transistor 102 (para[0014]) coupled between the first electrode (drain electrode) and the second electrode (source electrode) and having the III-V semiconductor material (para[0014]; GaN); and 
an electrostatic discharge (ESD) protection circuit 100 (para[0014]) coupled to the control electrode 124, the first transistor 102 and the second electrode (source electrode), in response to an ESD event (para[0015]) , the ESD protection circuit 100 provides 
a discharge path 110 (para[0015]) to release an ESD current (para[0018]) from the control electrode 124 to the second electrode (source electrode).

As discussed above, Lin discloses the limitation of the claim but does not explicitly disclose the control electrode, the first electrode, and the second electrode. However, the control electrode, the first electrode, and the second electrode are the gate terminal, the drain electrode and the source electrode respectively. Uena discloses in Fig. 5 the gate electrode (2b), the drain electrode (2c) and the source electrode (2a) (para[0053-0054]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the control electrode, the first electrode, and the second electrode as Uena taught for the purpose of making connection with the gate, drain and the source terminal.

With regard to claim 2, Lin discloses the control circuit as claimed in claim 1, wherein the ESD protection circuit 100 comprises: 
a first impedance element 122 (para[0014]) coupled between the control electrode 124 and the first transistor 102; 
a second transistor 108 (para[0017]) coupled between the control electrode 124 and the second electrode (source electrode); and 
a second impedance element 106 (para[0016]) coupled to the second transistor 108 and the second electrode (source electrode).

With regard to claim 3, Lin discloses the limitation of the claim with the exception of control circuit 100/102, further comprising: a back-to-back diode pair coupled between the control electrode and the second transistor. However, Fig.5 of Uena discloses a back-to-back diode pair 10/9 (para[0046]) coupled between the control electrode 2b and the second transistor 2 (para[0046]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the back to back diode pair of Uena with Lin’s gate to drain shorted transistors 104 that function as diodes to protect (as Uena called protection diodes) the circuit from electrostatic high voltage discharge (para[0046] of Uena).  

With regard to claim 4, Uena discloses the control circuit as claimed in claim 3, wherein the back-to-back diode pair 10/9 comprises: 
a first diode 10 (para[0046]) comprising 
a first cathode 10b (para[0046]) and 
a first anode 10a (para[0046]), wherein the first cathode 10a is coupled to the control electrode 2b; and 
a second diode 9 (para[0046]) comprising 
a second cathode 9b (para[0046]) and 
a second anode 9a (para[0046]), wherein the second cathode is coupled to the second transistor 2, and the second anode 9a is coupled to the first anode.

With regard to claim 6, Lin discloses the control circuit as claimed in claim 2, wherein each of the first transistor 102 and the second transistor 108 has the III-V semiconductor material (para[0014, 0017]).

With regard to claim 7, Lin discloses the control circuit as claimed in claim 2, wherein each of the first impedance element 122 and the second impedance element 106 is a resistor.

With regard to claim 8, Lin discloses the control circuit as claimed in claim 2, wherein the first transistor 102 comprises a first gate (G) coupled to the first impedance element 122, a first drain (D) coupled to the first electrode and a first source (S) coupled to the second electrode.

With regard to claim 9, Lin discloses the control circuit as claimed in claim 8, wherein the second transistor 108 comprises a second gate (V2) coupled to the second impedance element 106, a second drain (drain of 108) coupled to the control electrode 124 and a second source (source of 108) coupled to the second electrode (source electrode).
With regard to claim 10. Lin discloses the control circuit as claimed in claim 1, wherein in response to no ESD event occurring, the ESD protection circuit 100 cuts off the discharge path (para[0019]).

With regard to claim 11, Lin discloses (e.g. Fig.1 with corresponding texts) 
a high electron mobility element 102 (para[0014]) comprising: 
a substrate (para[0014]) having 
a III-V semiconductor material (para[0014]); 
a control electrode 124 (para[0014]; I/O pin (pad) is connected to electrode; since I/O pin connected to the gate of the 102, it can be said as control electrode) formed on the substrate; 
a first electrode (drain electrode) formed on the substrate; 
a second electrode (source electrode) formed on the substrate; and 
a control circuit 102 comprising: a first transistor 102 coupled between the first electrode and the second electrode and having the III-V semiconductor material (para[0014]); and 
an ESD protection circuit 100 (para[0014]) coupled to the control electrode 124, the first transistor 102 and the second electrode, wherein in response to 
an ESD event (para[0015]), the ESD protection circuit 100 provides 
a discharge path 110 (para[0015]) to release 
an ESD current (para[0018]) from the control electrode 124 to the second electrode (source electrode).
As discussed above, Lin discloses the limitation of the claim but does not explicitly disclose the control electrode, the first electrode, and the second electrode. However, the control electrode, the first electrode, and the second electrode are the gate terminal, the drain electrode and the source electrode respectively. Uena discloses in Fig. 5 the gate electrode (2b), the drain electrode (2c) and the source electrode (2a) (para[0053-0054]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the control electrode, the first electrode, and the second electrode as Uena taught for the purpose of making connection with the gate, drain and the source terminal.

With regard to claim 12, Lin discloses the high electron mobility element as claimed in claim 11, wherein the ESD protection circuit 100 comprises: 
a first impedance element 122 (para[0014]) coupled between the control electrode 124 and the first transistor 102; 
a second transistor 108 coupled between the control electrode 124 and the second electrode (source electrode); and 
a second impedance element 106 coupled to the second transistor 108 and the second electrode (source electrode).

With regard to claim 13, Lin discloses the limitation of the claim with the exception of control circuit 100/102, further comprising: a back-to-back diode pair coupled between the control electrode and the second transistor. However, Fig.5 of Uena discloses a back-to-back diode pair 10/9 (para[0046]) coupled between the control electrode 2b and the second transistor 2 (para[0046]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the back to back diode pair of Uena with Lin’s gate to drain shorted transistors 104 that function as diodes to protect (as Uena called protection diodes) the circuit from electrostatic high voltage discharge (para[0046] of Uena).  

With regard to claim 14, Uena discloses the control circuit as claimed in claim 13, wherein the back-to-back diode pair 10/9 comprises: 
a first diode 10 (para[0046]) comprising 
a first cathode 10b (para[0046]) and 
a first anode 10a (para[0046]), wherein the first cathode 10a is coupled to the control electrode 2b; and 
a second diode 9 (para[0046]) comprising 
a second cathode 9b (para[0046]) and 
a second anode 9a (para[0046]), wherein the second cathode is coupled to the second transistor 2, and the second anode 9a is coupled to the first anode.

With regard to claim 16, Lin discloses the control circuit as claimed in claim 12, wherein each of the first transistor 102 and the second transistor 108 has the III-V semiconductor material (para[0014, 0017]).
With regard to claim 17, Lin discloses the control circuit as claimed in claim 12, wherein each of the first impedance element 122 and the second impedance element 106 is a resistor.

With regard to claim 18, Lin discloses the control circuit as claimed in claim 12, wherein the first transistor 102 comprises a first gate (G) coupled to the first impedance element 122, a first drain (D) coupled to the first electrode and a first source (S) coupled to the second electrode.

With regard to claim 19, Lin discloses the control circuit as claimed in claim 18, wherein the second transistor 108 comprises a second gate (V2) coupled to the second impedance element 106, a second drain (drain of 108) coupled to the control electrode 124 and a second source (source of 108) coupled to the second electrode (source electrode).

With regard to claim 20, Lin discloses the control circuit as claimed in claim 11, wherein in response to no ESD event occurring, the ESD protection circuit 100 cuts off the discharge path (para[0019]).





Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 5 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim 5 that recites the control circuit particularly with “wherein the first diode is a Schottky diode, and the second diode is a PN junction diode” in combination with other elements of the base claims 4, 3, 2, and 1.

Claim 15 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim 15 that recites the control circuit particularly with “wherein the first diode is a Schottky diode, and the second diode is a PN junction diode” in combination with other elements of the base claims 14, 13, 12, and 11.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896